Citation Nr: 0735468	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mental and 
emotional problems secondary to residuals of a bilateral 
mammectomy.

2.  Entitlement to a compensable rating for scar residuals of 
a bilateral mammectomy.  



REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to January 
1979.  He subsequently served in the Army National Guard and 
the Army Reserves.  

These matters are on appeal to the Board of Veterans' Appeal 
(Board) from an January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to service connection for mental or emotional 
problems and entitlement to a compensable rating for scar 
residuals of a bilateral mammectomy.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC) in June 2005.  In July 2005, the 
veteran perfected his appeal.    

In his July 2005 substantive appeal, the veteran requested a 
hearing before the Board at the RO.  In this regard, VA 
regulations specifically require that a hearing on appeal 
before the Board shall be held at one of two places at the 
option of the appellant: (1) in Washington, D.C.; or (2) at a 
VA facility having adequate physical resources and personnel 
for the support of such hearings. 38 C.F.R. § 20.705 (2007).  

In the present case, the veteran is currently incarcerated in 
Varner, Arkansas.  In February 2006, in response to the 
notice of his hearing, the warden of the Varner Unit replied 
that the veteran would not be transported to his hearing due 
to his incarceration.  

Under the circumstances detailed above, it is not possible to 
schedule a hearing at a location mandated by VA regulations.  
Therefore, the Board is without jurisdiction to grant the 
veteran's request for a hearing.  Accordingly, the veteran's 
claim will be adjudicated without further delay based upon 
all the evidence presently of record.




FINDINGS OF FACT

1.  The competent evidence fails to demonstrate a currently 
diagnosed mental or emotional disability.

2.  Throughout the rating period on appeal, the veteran's 
residuals of a bilateral mammectomy have been manifested by 
complaints of disfigurement; objectively, the evidence 
reveals near-invisible mammectomy scars and a defect in the 
fat tissue of the circum areolar (lower one-half only) 
measuring the approximate size of an index finger on the left 
circum areolar, with a smaller defect on the right.  


CONCLUSIONS OF LAW

1.  Mental and emotional problems associated with residuals 
of a bilateral mammectomy were not incurred in, or aggravated 
by active military duty. 38 U.S.C.A. §§ 1131, 1154, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for entitlement to a compensable evaluation 
for residuals of a bilateral mammectomy have not been met.  
38 U.S.C.A. §§1155, 5103A, 5107(b) (West 202 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnosis Code (7805) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003 and February 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.

Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  However, because 
the instant decision denies the veteran's claims, no higher 
rating or effective date will be assigned.  As such, there 
can be no possibility of prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and service records 
from his duty with the Army National Guard.  Additionally, VA 
post service treatment records are also associated with the 
claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claims.   

In the present case, the veteran has not been afforded a VA 
examination with respect to his claims of entitlement to 
service connection for mental or emotional problems or for 
his claim of entitlement to a compensable rating for scar 
residuals of a bilateral mammectomy.  In this regard, it is 
noted that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  Moreover, as set forth in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  

As noted in the Introduction to this decision, the veteran is 
currently incarcerated.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  38 U.S.C.A. § 5107(a) (West 2002); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority under 38 U.S.C.A. § 5711 (West 
2002 & Supp. 2006) to require a correctional institution to 
release a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility.  Here, the RO 
attempted to schedule the veteran for VA examination in 
December 2003.  However, a note from the RO in the record 
states that the facility at which the veteran is incarcerated 
would not transport the veteran to a VA Medical Center.  
Ultimately, the RO correctly determined that such 
examinations were not necessary, and it proceeded to evaluate 
the claims based on the evidence of record. 
  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his compensable rating claim and his 
service connection claim. Under the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Even if additional efforts might lead to the scheduling of a 
VA examination, it is noted that the evidence of record does 
not reflect competent evidence showing a current mental or 
emotional disability.  In addition, there is no probative 
medical evidence indicating that a mental disability occurred 
in service or that it may be associated with service.  
Therefore, it does not warrant the conclusion that a remand 
for an examination and/or opinion is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board notes that in a VA Form 21-4142 dated July 12, 
2005, the veteran identified a court ordered drug treatment 
program he attended in 1986 and 1987.   Based on a review of 
the record, it appears as though the RO never obtained these 
records.  With respect to the drug treatment records, the 
veteran did not identify any psychiatric treatment he may 
have received during drug treatment or how such records, if 
obtained, would support his claim for service connection of 
mental and emotional problems.  Moreover, it is questionable 
whether records from 1986 and 1987 would establish a current 
disability.   

The Board has perused the medical records associated with the 
claims file for references to additional treatment reports 
not of record, but has found nothing to suggest that there is 
any available outstanding evidence with respect to the 
veteran's claims.  Additionally, neither the veteran nor his 
representative has identified any diagnosis or treatment 
records that relate to his claims, preformed by prison staff 
during his period of incarceration.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not been obtained.  

Service connection for mental and emotional problems

The veteran is claiming entitlement to service connection for 
mental and emotional problems associated with residuals of a 
bilateral mammectomy.

According to the law, service connection is warranted on a 
direct basis if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  

In the present case, the veteran asserts that he has mental 
and emotional problems as a result of residuals from a 
bilateral mammectomy that was performed in service.  While 
his service records indicate a bilateral mammectomy in 
service, they do not contain any indication of treatment or 
diagnosis for a mental or emotional disability.  In 
particular, his December 1979 separation examination 
indicates normal psychiatric findings.  

Following separation from active duty, the veteran's National 
Guard records do not reflect any psychiatric complaints or 
treatment.  VA post-service treatment records from June 1988 
to October 1995 reflect that the veteran was treated for 
injuries other than the residuals of a bilateral mammectomy 
and they do not contain any diagnoses or treatments of the 
veteran for mental or emotional disabilities or symptoms 
thereof.  

The file contains the veteran's own statements regarding a 
diagnosis of a mental or emotional disability.  However, his 
statements are not competent evidence of a current 
disability.  While competent to report his state of mind and 
his personal history, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to a medical diagnosis.  As such, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Moreover, no other competent evidence of record demonstrates 
a current mental disability.  There is no additional evidence 
of record pertaining to a diagnosis or treatment of a mental 
disability.  As such, the evidence of record fails to 
establish that the criteria for service connection, as 
described above, have been met.  Where the evidence fails to 
show a current diagnosis of a mental or emotional disability, 
service connection for mental or emotional problems must be 
denied.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Increased Rating- Bilateral Mammectomy

The veteran is currently assigned a noncompensable evaluation 
for a scar, claimed as residuals of a bilateral mammectomy, 
pursuant to Diagnostic Code 7805. 

As here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  

As stated above, the veteran has not been afforded a recent 
VA examination to evaluate his service-connected residuals of 
a bilateral mammectomy due to his incarceration.  The veteran 
last underwent a VA examination for residuals of a bilateral 
mammectomy in November 1992.  Although this examination is 
outside the rating period, there is no other evidence in the 
record that contains objective findings as to the veteran's 
claim.  Moreover, the veteran has not asserted that his 
condition has worsened since 1992; but that his condition has 
been a constant deformity for over the last 20 years and that 
the same problems have existed since the bilateral mammectomy 
was performed in service.  As a result, the Board concludes 
that the examiner's findings from the November 1992 exam are 
useful in shedding light on the veteran's disability picture 
as it relates to the rating period on appeal.

In the November 1992 examination, the examiner found that 
scars from the bilateral mammectomy were almost invisible.  
He also found that in the circum areolar (lower one-half 
only) there was a defect in the fat tissue.  The defect on 
the left circum areolar measured to the approximate size of 
an index finger.   The right defect was not as deep.  There 
were no findings made that the scar presented any tenderness 
or limitation of motion.  

As stated above, the veteran is currently assigned a 
noncompensable evaluation for a scar, claimed as residuals of 
a bilateral mammectomy, pursuant to Diagnostic Code 7805.   
Diagnostic Code 7805 instructs the rater to evaluate scars 
based on limitation of function of the affected part.  Here, 
the veteran's affected part would be his chest area.  A 
review of the Code does not reveal relevant diagnostic codes 
that address limitation of the chest area as described by the 
veteran.  In any event, there is no competent evidence that 
suggests a limitation of the chest area.  As stated earlier, 
the examiner did not find that the scar impeded functioning 
nor has the veteran asserted that he has a loss of function, 
and thus, there cannot be a more favorable assignment under 
Diagnostic Code 7805.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
here.  In this regard, the Board notes that Diagnostic Codes 
7801, 7802, 7803, and 7804 are all potentially applicable to 
the disability at issue. 

Under Diagnostic Code 7801, which contemplates scars other 
than on the head, face, or neck that are deep or cause 
limited motion, a 10 percent rating is warranted if the 
evidence reveals scars covering an area exceeding 6 square 
inches (39 sq. cm).  Note (2) to that Code section explains 
that a deep scar is one associated with underlying soft 
tissue damage.  

In the present case, the evidence does not include any 
findings that the veteran's scar is deep, nor that it caused 
limited motion.  Moreover, it does not exceed 6 square inches 
in terms of skin surface area covered.  Rather, the examiner 
in 1992 found that the scar was approximately the size of an 
index finger.   Therefore, assignment of a 10 percent rating 
under Diagnostic Code 7801 is not appropriate here. 

In order to achieve a 10 percent evaluation under Diagnostic 
Code 7802, the evidence must show that the affected skin 
surface area is 144 square inches or more.  Again, that is 
not the case here.  Accordingly, this Code section cannot 
enable a higher evaluation here.  Additionally, the evidence 
does not indicate that the scar is superficial and unstable, 
precluding a compensable rating under Diagnostic Code 7803.  
Finally, as the evidence does not demonstrate that the scar 
is painful on examination, a compensable rating is not 
possible under Diagnostic Code 7804.

In conclusion, there is no support for a compensable 
evaluation for the veteran's 
scar residuals of a bilateral mammectomy.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Service connection for mental and emotional problems 
associated with a bilateral mammectomy is denied. 

Entitlement to a compensable rating for residuals of a 
bilateral mammectomy is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


